Case 2:20-cv-03483-JAK-GJS Document 6 Filed 05/08/20 Page 1 of 5 Page ID #:77


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DANIEL WAYNE GROGAN,                        Case No. 2:20-cv-03483-JAK (GJS)
12                  Petitioner
13            v.                                   ORDER: SUMMARILY
                                                   DISMISSING PETITION
14    CURVA,                                       WITHOUT PREJUDICE; AND
                                                   DENYING CERTIFICATE OF
15                  Respondent.                    APPEALABILITY
16
17      This 28 U.S.C. § 2254 habeas action commenced on April 15, 2020, when the
18   habeas petition submitted by Petitioner was formally filed [Dkt. 1, the “Petition”].
19   The Petition challenges a July 2018 Los Angeles County Superior Court conviction
20   suffered by Petitioner following his nolo contendere plea to an attempted robbery
21   with use of a firearm charge. [Petition at 1.] The Petition alleges four claims based
22   on allegations that: the plea agreement underlying Petitioner’s conviction has been
23   breached; there have been Brady violations; Petitioner’s counsel provided
24   ineffective assistance by failing to adequately investigate whether Petitioner’s prior
25   State of Washington conviction constituted a “strike”; and the sentencing court
26   lacked jurisdiction to consider Petitioner’s post-conviction habeas petition.
27      Rule 4 of the Rules Governing Section 2254 Cases in the United States District
28   Courts provides that a petition for writ of habeas corpus “must” be summarily
Case 2:20-cv-03483-JAK-GJS Document 6 Filed 05/08/20 Page 2 of 5 Page ID #:78


1    dismissed “[i]f it plainly appears from the petition and any attached exhibits that the
2    petitioner is not entitled to relief in the district court.” Here, it plainly appears that
3    the Petition is fully unexhausted1 and that Petitioner has failed to avail himself of his
4    available options.
5        On April 16, 2020, United States Magistrate Judge Gail J. Standish issued her
6    Order To Show Cause Re: Unexhausted Petition And Directing Response [Dkt. 4,
7    “OSC”]. The OSC noted Petitioner’s allegations that he raised his present habeas
8    claims through proceedings in both the trial court and the California Court of
9    Appeal, but that he had not sought relief in the California Supreme Court and did
10   not have any state proceedings pending at present. The OSC explained the
11   exhaustion requirement for Section 2254 petitions and then advised:
12                        Pursuant to Rule 201 of the Federal Rules of
                   Evidence, the Court has taken judicial notice of the
13                 dockets of the Los Angeles County Superior Court, the
                   California Court of Appeal, and the California Supreme
14                 Court available electronically, which show as follows.
15                 Following his conviction in Los Angeles County
                   Superior Court Case No. MA070710, Petitioner filed a
16                 habeas petition in the trial court on or about December 10
                   or 12, 2018, which was resolved adversely to him in
17                 2019. Petitioner then filed a habeas petition in the
18                 California Court of Appeal (Case No. B301039), which
                   was denied on October 24, 2019. Petitioner did not
19                 thereafter seek relief, habeas or otherwise, in the
                   California Supreme Court.
20
                          Because Petitioner has not filed a California
21                 Supreme Court habeas petition (much less one that has
22                 been decided by the state high court), any claims he
                   raised in his California Court of Appeal habeas petition
23                 necessarily are not exhausted. As Petitioner has not
                   fairly presented his current federal habeas claims alleged
24                 in the Petition to the California Supreme Court, the
25                 Petition is fully unexhausted.

26
27   1
             The Court may raise exhaustion problems sua sponte and dismiss a petition summarily for
     lack of exhaustion. See Boyd v. Thompson, 147 F.3d 1124, 1127-28 (9th Cir. 1998); Stone v. City
28   and County of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992).
                                                    2
Case 2:20-cv-03483-JAK-GJS Document 6 Filed 05/08/20 Page 3 of 5 Page ID #:79


1    [OSC at 2-3.]
2       The OSC then clearly explained to Petitioner the two options he has if the
3    Petition is unexhausted, namely, to voluntarily dismiss it without prejudice or to
4    request a stay in this case pursuant to Rhines v. Weber, 544 U.S. 269 (2005). The
5    OSC directed Petitioner take one of three actions, namely, to file a response
6    explaining how his claims are exhausted or, if he concedes that the Petition is
7    unexhausted, to either request a Rhines stay and explain why such a stay is
8    warranted or to voluntarily dismiss the case without prejudice.
9       Petitioner has filed a timely response to the OSC [Dkt. 5, “Response”]. His
10   Response, however, does not take any of the three actions required by the OSC.
11   Instead, Petitioner: complains that he has been unable to obtain transcript copies
12   from the state courts; attaches a letter from a former attorney advising him to file a
13   state appellate court habeas petition describing his inability to obtain transcripts and
14   his pro per status; and asks that this Court appoint counsel for him to investigate the
15   State of Washington prior conviction and constitutional issues. Petitioner ignores
16   the substance of the OSC and the exhaustion issue entirely, except to assert only that
17   exhaustion of state remedies was “impracticable,” because the state courts denied
18   his request for transcripts.
19      Federal courts may not grant habeas relief to a person held in state custody
20   unless the petitioner has exhausted his available state court remedies as to the issue
21   presented. 28 U.S.C. § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 518 (1982);
22   Fields v. Waddington, 401 F.3d 1018, 1020 (9th Cir. 2005) (“We may review the
23   merits of Petitioner’s habeas petition only if he exhausted state court remedies.”).
24   “[T]he exhaustion doctrine is designed to give the state courts a full and fair
25   opportunity to resolve federal constitutional claims before those claims are
26   presented to the federal courts.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999);
27   see also Baldwin v. Reese, 541 U.S. 27, 29 (2004) (to give the State the chance to
28   pass upon and resolve violations of his federal rights, a state prisoner must exhaust
                                                3
Case 2:20-cv-03483-JAK-GJS Document 6 Filed 05/08/20 Page 4 of 5 Page ID #:80


1    his available state remedies before seeking federal habeas relief).
2       To satisfy the exhaustion requirement, a petitioner must “fairly present” his
3    federal claim to the state courts, i.e., give them a fair opportunity to consider and
4    correct violations of the prisoner’s federal rights. See Duncan v. Henry, 513 U.S.
5    364, 365 (1995); Peterson v. Lampert, 319 F.3d 1153, 1155-56 (9th Cir. 2003) (en
6    banc). A state prisoner seeking relief with respect to a California conviction is
7    required to fairly present his federal claims to the California Supreme Court. See
8    Baldwin, 541 U.S. at 29 (a state prisoner must fairly present his claim to a state
9    supreme court having the power of discretionary review); Keating v. Hood, 133 F.3d
10   1240, 1242 (9th Cir. 1998).
11      The record is clear that Petitioner has not raised the four claims alleged in the
12   Petition in the California Supreme Court. Indeed, he admits his failure to do so.
13   [Petition at 3-8.] Petitioner’s bare assertion that exhaustion would be impractical
14   due to his lack of transcripts is inadequate to establish futility, particularly given that
15   he was able to pursue habeas relief in the trial court and the California Court of
16   Appeal notwithstanding his lack of transcripts. He simply failed to complete the
17   process by then proceeding to the California Supreme Court. Although Petitioner
18   was expressly advised of the availability of the Rhines stay procedure and what he
19   would need to do to request that it be invoked, he ignored that advice. He has not
20   requested any stay of this action, and on the present record, there is no basis for
21   ordering one on a sua sponte basis.
22      Accordingly, the Petition is, and remains, fully unexhausted. Given that
23   Petitioner has failed to exercise the options provided to him, the Petition is
24   unexhausted and this case must be dismissed without prejudice. Rose, 455 U.S. at
25   522.
26      For the foregoing reasons, it is plain from the face of the Petition that summary
27   dismissal of this action is required by Rule 4, because both the Petition is fully
28   unexhausted. Accordingly, IT IS ORDERED that: this action is dismissed, without
                                                 4
Case 2:20-cv-03483-JAK-GJS Document 6 Filed 05/08/20 Page 5 of 5 Page ID #:81


1    prejudice, for failure to exhaust available state remedies; and Judgment shall be
2    entered dismissing this action without prejudice.
3       In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
4    the United States District Courts, the Court has considered whether a certificate of
5    appealability is warranted in this case. See 28 U.S.C. § 2253(c)(2); Slack v.
6    McDaniel, 529 U.S. 473, 484-85 (2000). The Court concludes that a certificate of
7    appealability is unwarranted, and thus, a certificate of appealability is DENIED.
8
9          LET JUDGMENT BE ENTERED ACCORDINGLY.

10
11
12   Dated: May 8, 2020              _________________________________
                                          JOHN A. KRONSTADT
13
                                          UNITED STATES DISTRICT JUDGE
14
15
16
17   PRESENTED BY:

18
     _____________________________
19   GAIL J. STANDISH
20   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                               5
